Case 1:21-cv-00111-PKC-RER Document 9 Filed 04/22/21 Page 1 of 1 PageID #: 23




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 JEAN FATAL, individually and on behalf of
 all others similarly situated,
                                                  Civil Action No.: 21-cv-00111
                              Plaintiff,

        v.

 HEALTHCARE FINANCE DIRECT, LLC,

                              Defendant.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Jean Fatal hereby

dismisses without prejudice all claims against Defendant Healthcare Finance Direct, LLC.


 Dated: New York, New York                              /s/ Yitzchak Kopel______
        April 22, 2021                                    Yitzchak Kopel

                                                 BURSOR & FISHER, P.A.

                                                 Yitzchak Kopel
                                                 Alec M. Leslie
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: ykopel@bursor.com
                                                        aleslie@bursor.com

                                                 Attorneys for Plaintiff
